Case 1:20-cr-00193-BAH Document1 Filed 09/17/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA CRIMINAL NO.:
Vv. Grand Jury Original
MARK ALAN FRYDAY aka VIOLATIONS:
MARK ALEN FRYDAY .
‘ 18 U.S.C. § 371 (Conspiracy)
and
18 U.S.C. §§ 201(b)(1)(A) & (C) and 2
LARA JUMAAH MOHAMMED, (Bribery)

Defendants.

 

 

INDICTMENT

The Grand Jury charges that:

Introduction

At all times materia! to this Indictment:

l. Beginning in approximately 2014, U.S. military forces were deployed to an airbase
near Erbil, Iraq (“EAB”), in support of U.S. military operations against the Islamic State in Iraq
and Syria, known as Operation Inherent Resolve (“OIR”).

2. Field Ordering Officers (“FOOs”) were U.S. military personnel or civilian
employees of the Department of Defense authorized to make local purchases of up to $30,000 to
meet mission-critical requirements for deployed U.S. military units. Funds expended by FOOs
were important to sustaining U.S. military personnel deployed to EAB and the OIR mission.
Official duties of FOOs included authorizing payment for only the reasonable cost of local
purchases and not accepting money, gifts, or other things of value from vendors seeking to do

business with the military.
Case 1:20-cr-00193-BAH Document1 Filed 09/17/20 Page 2 of 6

3. Defendant LARA JUMAAH MOHAMMED was the majority owner and chief
executive officer of Government Contractor 1, an Erbil-based company that obtained FOO
contracts. She was also the owner of Government Contractor 2, another Erbil-based company that
obtained FOO contracts.

4, Defendant MARK ALAN FRYDAY was the chief executive officer of
Government Contractor | and partnered with MOHAMMED in running Government Contractor 2.

5. Public Official 1 was a FOO deployed to EAB from approximately November
2019 to approximately April 2020.

COUNT ONE
Conspiracy to Commit Bribery
(18 U.S.C. § 371)

6. The introductory allegations in paragraphs 1 through 5 are re-alleged and
incorporated by reference as though fully set forth herein.

7. From in or about February 2020 to in or about April 2020, out of the jurisdiction of
any particular State or district, defendants FRYDAY and MOHAMMED did knowingly and
unlawfully conspire, confederate, and agree together and with each other to commit an offense
against the United States, that is: to corruptly give, offer, and promise something of value to Public
Official 1, a public official, with intent to influence an official act, in violation of Title 18, United
States Code, Section 201(b)(1)(A) & (C).

Purpose of the Conspiracy

8. The purpose of the conspiracy was for FRYDAY and MOHAMMED to enrich

themselves by paying bribes to Public Official 1 in exchange for Public Official 1’s awarding

overpriced contracts for military supplies to their businesses.
Case 1:20-cr-00193-BAH Document1 Filed 09/17/20 Page 3 of 6

Manner and Means of the Conspiracy
9, FRYDAY and MOHAMMED carried out the conspiracy through the following
manner and means, among others:

a. FRYDAY and MOHAMMED coordinated in preparing and submitting
similarly inflated bids for FOO contracts on behalf of Government Contractor 1 and Government
Contractor 2 to create a false appearance of competitive bidding.

b. FRYDAY and MOHAMMED offered to pay bribes of approximately 20
percent of the value of any contract that Public Official 1 awarded to Government Contractor 1 or
Government Contractor 2.

c. MOHAMMED met with Public Official 1 to pay a bribe in exchange for
receiving a specific contract for which Government Contractor 1 and Government Contractor 2
had each submitted inflated bids.

d. FRYDAY and MOHAMMED attempted to conceal the conspiracy by,
among other things, asking Public Official 1 to communicate through a secure messaging system
and encouraging Public Official 1 to keep secret their offers to pay bribes.

Overt Acts
10.‘ In furtherance of the conspiracy, and to effect its objects and purposes, FRYDAY
and MOHAMMED committed the following overt acts, among others, outside the jurisdiction of
any particular State or district:
a. In February 2020, FRYDAY and MOHAMMED separately responded to Public
Official 1’s solicitation of bids for rolling chairs, non-rolling chairs, bunk beds, mattresses, and a
conference table. On behalf of Government Contractor 1, FRYDAY emailed a quote of $28,075.

On behalf of Government Contractor 2, MOHAMMED emailed an identical quote of $28,075. A
Case 1:20-cr-00193-BAH Document1 Filed 09/17/20 Page 4 of 6

third contractor submitted a bid of $14,020. Public Official 1 ultimately decided to buy the rolling
and non-rolling chairs from another contractor who had submitted an even lower hid for just those
items, A different FOO purchased the bunk beds and mattresses from Government Contractor 2.

b. On or about March 2, 2020, in the process of delivering the bunk beds, FRYDAY
and MOHAMMED spoke to Public Official 1. MOHAMMED told Public Official 1 that she
needed to talk to Public Official 1 in private. Once they were alone, MOHAMMED explained that
her company’s bid was as high as it was because it included 20 percent for Public Official 1. When
Public Official 1 asked her to clarify, MOHAMMED said she would have paid approximately 20
percent of the value of the contract directly to Public Official | had one of her companies been
awarded the contract. MOHAMMED explained that, in the future, she would pay Public Official 1
20 percent of any contract that Public Official 1 awarded to one of her companies. MOHAMMED
told Public Official 1 not to tell anyone about their conversation.

c. On or about March 6, 2020, Public Official 1 solicited bids from three contractors
for towing straps and power tools. On or about the same date, MOHAMMED sent Public Official
1 a message asking if Public Official 1 had time to meet or could talk through SnapChat since
“snap don’t save conversations.” On or about March 7, 2020, the third contractor submitted a bid
of $15,670. On or about March 11, 2020, FRYDAY submitted a bid of $31,800 on behalf of
Government Contractor 1. On or about the same date, MOHAMMED submitted a bid of $29,900
on behalf of Government Contractor 2.

d. Between about March 6, 2020, and about March 23, 2020, MOHAMMED
repeatedly contacted Public Official 1 and asked several times if they could meet. On about March
23, 2020, FRYDAY and MOHAMMED drove to meet Public Official 1. At the meeting place,

while FRYDAY waited, MOHAMMED got into Public Official 1’s vehicle to talk about the
Case 1:20-cr-00193-BAH Document1 Filed 09/17/20 Page 5 of 6

potential $29,900 contract. Of the proposal she was making, MOHAMMED told Public Official
1, “[E]veryone here, they are doing it like this way.” MOHAMMED reiterated the offer to pay 20
percent of the contract value to Public Official 1 in exchange for being awarded the contract. Public
Official 1 proposed agreeing on a flat $4,000 bribe but asked that she pay the first half up front.
MOHAMMED agreed.

ce During this conversation about the bribe on March 23, 2020, MOHAMMED twice
warned Public Official 1, “[D]o not let no one know.” MOHAMMED also agreed to meet Public
Official 1 the next day to pay the first half of the $4,000.

f. On or about March 24, 2020, FRYDAY and MOHAMMED again drove to meet
Public Official 1. At the meeting place, while FRYDAY waited, MOHAMMED got into Public
Official 1’s vehicle and handed Public Official 1 approximately $2,000 in U.S. currency to
influence Public Official 1’s awarding of a contract to Government Contractor 2.

(In violation of Title 18, United States Code, Section 371.)

COUNT TWO
Bribery of a Public Official
(18 U.S.C. §§ 201(b)(1)(A) & (C) and 2)

11. Paragraphs 1 through 5 and 10 of this Indictment are alleged and incorporated by
reference as if set out in full.

12. From in or about February 2020 to in br about April 2020, out of the jurisdiction of
any particular State or district, the defendants, FRYDAY and MOHAMMED, did corruptly give,
offer, and promise something of value to Public oftibial 1 with the intent to influence official acts
and to induce Public Official 1 to do and to omit actin violation of Public Official 1’s lawful and

official duty; that is, FRYDAY and MOHAMMED offered and gave Public Official 1 money to

influence Public Official 1 in the performance of official acts and to induce Public Official 1 to

=e
Case 1:20-cr-00193-BAH Document1 Filed 09/17/20 Page 6 of 6

violate lawful and official duties to the United States Government in awarding contracts to
Government Contractor 1 and Government Contractor 2.
(In violation of Title 18, United States Code, Sections 201(b)(1)(A) & (C) and 2.)

A TRUE BILL

 

Foreperson

DANIEL S. KAHN

Acting Chief, Fraud Section
Criminal Division

United States Department of Justice

By: Wuchal UEEZ
Michael P. McCarthy
Trial Attorney, Fraud ad

VMhie Kast” K Shoo | yes
ft

MICHAEL R. SHERWIN
Acting Attorney of the United States in
and for the District of Columbia

Eric S. Nguyen
Assistant United States Attorney, Public Corruption and Civil Rights Section

Oe en

~Se@ee
